OPINION — AG — ** STUDENT — GRADES — DEPENDENT SCHOOL DISTRICT — TRANSPORTATION ** PURSUANT TO 70 O.S. 1-113 [70-1-113](E), IF A GRADE IS NOT OFFERED IN A DEPENDENT SCHOOL DISTRICT THEN THE STUDENT WOULD BE ENTITLED TO ATTEND THE INDEPENDENT SCHOOL WITHIN THAT TRANSPORTATION AREA AS DEFINED IN 70 O.S. 9-105 [70-9-105], WITHOUT THE APPROVAL OF THE LATTER SCHOOL DISTRICT. IF, HOWEVER, A STUDENT IN A DISTRICT OUTSIDE THE TRANSPORTATION AREA, THAT STUDENT WOULD HAVE TO OBTAIN EITHER A REGULAR TRANSFER PURSUANT TO 70 O.S. 8-102 [70-8-102], WHICH WOULD BE SUBJECT TO APPROVAL BY THE BOARDS OF EDUCATION OF THE RECEIVING AND SENDING DISTRICTS OR AN EMERGENCY TRANSFER PURSUANT TO 70 O.S. 8-104 [70-8-104] WHICH, IF APPROVED BY THE COUNTY SUPERINTENDENT OF SCHOOLS AND THE STATE BOARD OF EDUCATION, WOULD REQUIRE MANDATORY ACCEPTANCE BY THE RECEIVING DISTRICT. (SCHOOL BUS, SCHOOL BOARD, APPROVAL) CITE: 70 O.S. 5-103 [70-5-103], 70 O.S. 8-102 [70-8-102], 70 O.S. 9-105 [70-9-105] 70 O.S. 5-102 [70-5-102], 70 O.S. 8-104 [70-8-104] (STEPHEN A. LAMIRAND)